Citation Nr: 0421153	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran timely filed information concerning his 
unreimbursed medical expenses, incurred in calendar year 
2000, for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that refused to 
consider the veteran's unreimbursed medical expenses, 
incurred in calendar year 2000, in calculating his income for 
pension purposes on the basis that the report of expenses was 
not timely received.

The following decision addresses whether the veteran timely 
filed his unreimbursed medical expenses for calendar year 
2000.  The remand directs the RO to recalculate his income 
for pension purposes.  It is noted that the remand is routed 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran is hereby informed that VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran, who is legally blind, met with his 
accredited representative in December 2001, and provided him 
with information regarding his unreimbursed medical expenses 
for calendar year 2000.

3.  C. T. indicated, in an April 2002 statement, that he knew 
the veteran was under the impression that his unreimbursed 
medical expense information for calendar year 2000 would be 
immediately filed, presumably in 2001.




CONCLUSION OF LAW

The veteran's unreimbursed medical expenses for calendar year 
2000 were timely filed.  38 U.S.C.A. §§ 1503, 1506 (West 
2002); 38 C.F.R. §§ 3.102, 3.271, 3.272. 3.277, 3.660, 3.661 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In 1992, the veteran appointed the West Virginia Division of 
Veterans Affairs as his accredited representative.  (In 
October 2002, he appointed another service organization, The 
American Legion, as his accredited representative.)

In December 1997, the RO timely received the veteran's 
medical expense report (VA Form 21-8416) for calendar year 
1996.

In December 1998, the RO timely received the veteran's 
medical expense report for calendar year 1997.

In December 1999, the RO timely received the veteran's 
medical expense report for calendar year 1998.  An attached 
cover letter reflects that C. T. was serving as the veteran's 
representative.  The letterhead indicates C. T. was an 
employee of the West Virginia Division of Veterans Affairs.

In December 2000, the RO timely received the veteran's 
medical expense report for calendar year 1999.

On January 10, 2002, the RO received the veteran's medical 
expense report for calendar year 2000.  The medical expense 
report reflects that the veteran signed and dated the 
document on December 12, 2001.  The date stamp on the report 
reflects that it was received at the RO on January 10, 2002.  
The unreimbursed medical expenses amount to $2,145.39.  In 
addition, it is noted that there is an accompanying cover 
letter signed by C. T.

In March 2002, the RO informed the veteran that unreimbursed 
medical expenses that were submitted for the calendar year 
2000 would not be used to adjust his countable income for 
pension purposes.  It was explained that his medical expense 
information had not been timely received.  It was noted that 
the expense information had been received on January 10, 
2002, and that the deadline was December 31, 2001. 

In an April 2002 statement, C. T. indicated that the veteran 
had met with him in 2001.  According to C. T., at the time of 
the meeting, the veteran provided some but not all of his 
medical expense information.  He said that although the 
veteran was under the impression that he would immediately 
file the expense information with VA, he did not.  He said he 
delayed filing the information with VA until the veteran 
provided him with all of the necessary information.  He said 
that he completed a medical expense report and put it in the 
mail on January 9, 2002.  He suggested that the veteran had 
provided information regarding expenses totaling $1,925.29 at 
their December 12, 2001, meeting.  It was noted he later 
received additional expense information amounting to $220 on 
January 8, 2002.

In January 2004, the veteran provided testimony, before the 
undersigned Veterans Law Judge, at a Board videoconference 
hearing.  He testified that he was aware that he was 
obligated to report all of his income to VA.  He related 
that, since 1988, he had always timely filed his income 
information.  He related that he typically received help in 
filling out the Standard EVR Form and medical expense report 
form as he was legally blind.  For many years (1989 to 2001), 
he said, he visited the American Legion office and received 
help from C. T. who was affiliated with the West Virginia 
Department of Veterans Affairs.  With regard to his present 
appeal, he said, in December 2001, he sat down with C. T. at 
an American Legion office and gave him all of his paperwork.  
He said he was under the impression that C. T. had completed 
the appropriate forms and would send them to VA in a timely 
fashion.  He said he first became aware that there were 
problems when he was told by the RO that he had failed to 
inform VA of his unreimbursed medical expenses in a timely 
manner.  

In January 2004, the RO received statements from the 
veteran's spouse and daughter indicating that the veteran had 
a meeting with C. T. on December 12, 2001; at which time C. 
T. was informed of all of the veteran's medical expenses in 
2000.  

Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  It is apparent from a 
review of the file that the veteran has been informed of the 
laws and regulations applicable to his claim, and it is also 
apparent that all relevant evidence necessary for an 
equitable disposition of this appeal has been requested and 
included for consideration in the claims folder.  As this 
decision will result in a grant of the benefit sought on 
appeal, the Board will not further address VCAA in this 
decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

A person who is receiving pension benefits is required to 
report promptly to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  38 
U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 3.277, 3.660 
(2003).  

A qualifying veteran who has been approved for pension is 
paid a statutory rate of pension which includes consideration 
of most income for VA pension computation purposes.  An 
exclusion from countable income includes any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses, regardless of when 
the indebtedness was incurred.  Unreimbursed medical expenses 
will be excluded when the following requirements are met: (1) 
They were paid by a veteran for medical expenses of the 
veteran or; (2) they were incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and (3) they were or will be in excess of 
5 


percent of the applicable maximum annual pension rate or 
rates for the veteran.  38 C.F.R. § 3.272(g).  Where payments 
of pension were not made or were made at a lower rate because 
of anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of  the appropriate 12-month annualization period 
if satisfactory evidence is received within the same or the 
next calendar year.  38 C.F.R. § 3.660(b)(1).  

In the instant case, the veteran has reported that he is 
legally blind and is unable to independently complete forms 
which are required for VA benefits purposes.  On December 12, 
2001, the veteran met with his accredited representative, C. 
T., to receive assistance in filling out forms that were 
required to determine his countable income for pension 
purposes for calendar year 2000.  At this meeting the veteran 
provided C. T. with several medical expenses incurred in 
2000.  According to C. T., however, the veteran failed to 
provide all the necessary information regarding his 
unreimbursed medical expenses for 2000.  In January 2002, C. 
T. filed the veteran's medical expense report with VA.  In 
March 2002, the RO informed the veteran that it could not use 
the unreimbursed medical expenses that were reported for 
calendar year 2000 as they had been received after the 
December 31, 2001, deadline.

It is undisputed that the veteran's unreimbursed medical 
expense information for calendar year 2000 was received at 
the RO on January 10, 2002, just a few days after the 
December 31, 2001, deadline.  

For the reasons, stated below, the Board finds that 
regardless of its date of receipt, the unreimbursed medical 
expense information for calendar year 2000 should be 
considered as having been timely filed.

First, the Board acknowledges the veteran's long history of 
timely filing his unreimbursed medical expenses within the 
year after they were incurred.  Second, it is notable that 
the veteran timely furnished, to his accredited 
representative, his unreimbursed medical expenses for 
calendar year 2000, in December 2001.  The veteran had every 
reason to expect that his representative would timely forward 
the material to the RO.  C. T., the veteran's accredited 
representative at the time, even admits that he knew the 
veteran was under the impression that the expenses would be 
immediately filed with VA, presumably in 2001.  C. T. did 
not, apparently, do anything to dispel the veteran's 
impression, or otherwise inform him of the repercussions of 
not timely filing.  Third, it is noted that due to serious 
visual impairment the veteran is wholly unable to 
independently support his claim for VA benefits but requires 
substantial assistance from others including his accredited 
representatives and family members.  

Under all the circumstances of the unique facts presented in 
this case, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's unreimbursed 
medical expense information for calendar year 2000 should be 
determined as having been timely filed.


ORDER

The veteran's unreimbursed medical expense information for 
calendar year 2000 was timely received; and to this extent 
only the claim is allowed.


REMAND
 
Given the Board's determination that the veteran's 
unreimbursed medical expense information for calendar year 
2000 was timely received, the RO is hereby instructed to 
recalculate his income for pension purposes. 

The RO should calculate the veteran's 
countable annual income for calendar year 
2000 based on his timely submission of 
unreimbursed medical expenses.  If the 
determination is not favorable to him, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and the case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



